OPINION — AG — ** LEASE — PUBLIC PROPERTY — COUNTY COMMISSIONERS ** (1) A PORTION OF THE $30,000.00 ITEM CONCERNING " BLACK KETTLE ", CONTAINED IN SENATE BILL X MAY BE EXPENDED BY THE OKLAHOMA PLANNING AND RESOURCES BOARD FOR A LONG TERM LEASE FROM THE BOARD OF COUNTY COMMISSIONERS OF ROGERS MILLS COUNTY, COVERING APART OF THE COURTHOUSE SQUARE IN CHEYENNE, AS THE SITE FOR A MUSEUM TO BE KNOWN AS THE " BLACK KETTLE MUSEUM " TO BE CONSTRUCTED AND EQUIPPED FOR THE SAME ITEM OF APPROPRIATION. (2) BECAUSE OF THE PROVISIONS OF 19 O.S. 338 [19-338], ANY SUCH LEASE CONTRACT BE EXECUTED UPON BEHALF OF THE STATE OF OKLAHOMA BY THE GOVERNOR AND THE OKLAHOMA PLANNING AND RESOURCES BOARD. (3) IF SUCH LEASE IS TO BE ENTERED INTO, THE BOARD OF COUNTY COMMISSIONERS, IN LAWFUL MEETING, ADOPT A RESOLUTION FINDING AND DETERMINING THAT THE LAND TO BE LEASED TO THE STATE IS NOT NEEDED FOR COUNTY PURPOSES, AND THAT A CERTIFIED COPY OF THAT PORTION OF THE MINUTES OF SUCH MEETING BE ATTACHED TO, AND REFERRED TO, IN THE LEASE CONTRACT. (3) THE AG WILL NOT CONSIDER OR PASS UPON THE ADVISABILITY OF EXPENDING STATE FUNDS IN THE CONSTRUCTION OF A BUILDING UPON LEASED LANDS. (PUBLIC FUNDS, APPROPRIATION, COUNT, PROPERTY, TERMS PUBLIC USE, LETTING, STATE PARK) CITE: 19 O.S. 1 [19-1] 19 O.S. 338 [19-338], 74 O.S. 351 [74-351](B) 74 O.S. 351 [74-351](H), OPINION NO. JANUARY 20, 1946 — ? 19 O.S. 339 [19-339], OPINION NO. APRIL 29, 1950 — ? OPINION NO. JANUARY 29, 1946 — ? (JAMES C. HARKIN)